Citation Nr: 1529043	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-24 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Board remanded this claim in July 2014.  For reasons described below, its remand directives have been accomplished.  


FINDINGS OF FACT

1.  There is not sufficient competent evidence that the Veteran was diagnosed as suffering from diabetes during his active service or within a year thereafter.  

2.  There is not sufficient competent evidence that the Veteran's diabetes is causally related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard January 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Available post-service VA and private treatment records have also been obtained.  The Veteran has not indicated, and there is no reflection in the records, that he was in receipt of disability benefits from the Social Security Administration.  

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not establish that the Veteran suffered an event, injury or disease in service, nor is there competent evidence that his claimed disability is otherwise related to his active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

This case was previously remanded by the Board in July 2014.  The Board instructed the RO to notify the Veteran that he may submit statements from others on his behalf regarding his medical history, to seek additional private treatment records, and to obtain outstanding VA medical records.  

The RO notified the Veteran of the ability to submit additional information in an August 2014 letter; the Veteran later submitted a statement from his nephew.

In that same letter, the RO provided the Veteran with a release to allow VA to obtain additional private treatment records on his behalf.  The Veteran did not provide such a release, but he did have his private treatment provider send a letter detailing his medical history in September 2014.  

Finally, the RO sought additional VA treatment records from VA facilities in Arizona, including the explicit instructions to include any non-digital records.  Those VA facilities provided some records, but no records from the dates that the Veteran alleges he first obtained treatment were found.  At this point, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Given the RO's actions, the Board finds substantial compliance with its July 2014 remand directives; the requested development has been completed, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the foregoing reasons, VA's duty to assist has been met.

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be established for certain chronic diseases (including diabetes) delineated in 38 C.F.R. § 3.309(a).  Such chronic disease "must have become manifest to a degree of 10 percent or more within 1 year . . . from the date of separation from service."  38 C.F.R. § 3.307(a)(2).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Both private and VA medical evidence show that the Veteran currently suffers from diabetes.  The current disability criterion is met.

A review of the Veteran's service treatment records, however, shows no evidence that he was treated for or was diagnosed as suffering from diabetes during his active service.  His March 1958 report of medical examination at separation does not reflect a diabetes diagnosis.  

A lack of an in-service diagnosis alone does not preclude service connection; because diabetes is a chronic disease, service connection may still be granted if it is shown that the Veteran was diagnosed as suffering from this disability to a compensable degree within a year of his separation from service.  

The only evidence that the Veteran was so diagnosed comes from his own statements (despite VA's efforts to develop the claim, there is no medical evidence in this case prior to April 2006).  On this point, however, the Veteran has made contradictory statements.  

In his May 2013 notice of disagreement, the Veteran stated that he "was diagnosed [as suffering from] diabetes with less than 12 months after [his] discharge from active duty."  He stated that testing for diabetes was not performed during his active service, and that records from the time of his diagnosis are no longer available.  

In an August 2013 letter to the RO, the Veteran stated that he has suffered from diabetes since "before [he] was discharged in April 1958."  

In his September 2013 substantive appeal, the Veteran stated that he was not checked for diabetes during his active service.  He further stated that he was diagnosed as suffering from diabetes in 1958.  

In February 2014, the Veteran contacted his primary care physician at VA and requested that he write a letter stating that the Veteran had diabetes while on active duty.  In April 2014, the Veteran again asked his primary care physician to write a letter stating that his diabetes was service connected.  The Veteran stated that he would write the letter if the doctor would sign it.

In a May 2014 letter to his Congressman, the Veteran stated that he has had "type II diabetes dating back to before discharge."  

At his June 2014 Board hearing, the Veteran stated that he was never checked for diabetes during his active service.  He stated that he was diagnosed as suffering from diabetes directly after service.  

Although a clinical diagnosis of diabetes mellitus is a complex medical question, the Veteran's lay statements may serve as competent evidence for a diagnosis.  See 38 C.F.R. § 3.307(b); see also Jandreau, 492 F.3d at 1377 (lay evidence can be competent to establish a diagnosis when a layperson is reporting a contemporaneous medical diagnosis).  However, given the Veteran's contradictory statements (at least three stating that he was diagnosed in service versus at least three alleging that he was diagnosed after his discharge), the Board cannot find his statements to be credible and they are not sufficient to establish the diagnosis.  

None of the other evidence that the Veteran has submitted establishes that he suffered from diabetes within a year of his separation from service.  

In support of his claim, the Veteran submitted an August 2014 letter from his nephew.  Though his nephew noted that the Veteran had suffered from "diabetes for several years," he did not provide a date of onset for the Veteran's diabetes.  

In an August 2014 letter, the Veteran's private treatment provider stated that his clinic has treated the Veteran "for insulin dependent diabetes since 1997."  

Thus, the earliest date which the competent and credible evidence establishes that the Veteran suffered from diabetes is 1997, almost 40 years after his active service.  

Because there is no evidence in the service treatment records, and because there is not sufficient competent or credible evidence establishing a diagnosis within a year of separation from active service, the in-service incurrence criterion is not met.  

Despite this fact, service connection may still be appropriate if there were evidence that the Veteran's diabetes were otherwise related to his active service.  38 C.F.R. § 3.303(d).  No such evidence exists here.  An exhaustive review of both the private and VA treatment records shows that none of the Veteran's treatment providers has ever linked his current diabetes to his active service.  Additionally, no other in-service injury or event to which diabetes could possibly be related has been identified or raised by the record.

The Veteran has asked the Veteran to grant him the benefit of the doubt and determine that his current disability is related to his active service.  The benefit of the doubt rule, however, only applies when the evidence is in equipoise.  Gilbert, 1 Vet.App. at 55-56 (holding that the benefit of the doubt doctrine is only applicable when the evidence is in equipoise).  Here, the preponderance of the evidence is against the Veteran's claim for service connection; service connection for diabetes is therefore not warranted.  See 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


